Exhibit 10.11

FIRST AMENDMENT

TO PLEDGE AGREEMENT

(Borrower)

This FIRST AMENDMENT TO PLEDGE AGREEMENT (this “Amendment”) is made as of the
23rd day of February, 2009 among:

(a) JUPITERMEDIA CORPORATION, a Delaware corporation, to be known as
WebMediaBrands Inc. (“Borrower”); and

(b) KEYBANK NATIONAL ASSOCIATION, as administrative agent for the benefit of the
Lenders, as hereinafter defined (“Agent”).

WHEREAS, Borrower entered into that certain Credit and Security Agreement, dated
as of July 12, 2007, with the lenders named therein (the “Lenders”), Agent, and
Citizens Bank, N.A., as the syndication agent (as amended, the “Credit
Agreement”);

WHEREAS, in connection with the Credit Agreement, Borrower and Agent entered
into that certain Pledge Agreement, dated as of July 12, 2007 (as the same may
from time to time be amended, restated or otherwise modified, the “Pledge
Agreement”);

WHEREAS, Borrower and KeyBank National Association, in its own capacity and not
as agent for the Lenders (“KeyBank”), entered into that certain hedge agreement,
the terms and conditions of which are governed by that certain 1992 ISDA Master
Agreement between Borrower and KeyBank, dated as of July 19, 2007 (the “Master
Agreement”), and evidenced by that certain Confirmation between Borrower and
KeyBank, dated as of July 19, 2007, executed in accordance with the Master
Agreement (collectively, the “Swap Agreement”);

WHEREAS, on the date hereof, Borrower is terminating the Commitment under the
Credit Agreement, pursuant to the terms of that certain Payoff Letter, dated as
of February 23, 2009, from Agent, and acknowledged and agreed to by Borrower;

WHEREAS, notwithstanding the termination of the Credit Agreement, the
obligations under the Swap Agreement (together with any other obligations owing
to KeyBank under the Master Agreement, collectively, the “Swap Obligations”)
that are currently secured pursuant to the Credit Agreement (and certain other
security documents executed in connection therewith, including the Pledge
Agreement) will be permitted to remain outstanding after the termination of the
Credit Agreement;

WHEREAS, Borrower and Agent desire to amend the Pledge Agreement so that the
Pledge Agreement only continues to secure the Swap Obligations;

WHEREAS, each capitalized term used herein and defined in the Pledge Agreement,
but not otherwise defined herein, shall have the meaning given such term in the
Pledge Agreement; and



--------------------------------------------------------------------------------

WHEREAS, unless otherwise specifically provided herein, the provisions of the
Pledge Agreement revised herein are amended effective as of the date of this
Amendment;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein and for other valuable consideration, Borrower and Agent agree as
follows:

1. Amendment to Introductory Paragraph. The introductory paragraph of the Pledge
Agreement is hereby amended to delete therefrom the phrase “as administrative
agent under the Credit Agreement, as hereinafter defined”, and to insert in
place thereof the phrase “as administrative agent for itself and any other
Persons that participate in the Swap Obligations”.

2. Amendment to Recitals. Section 1 of the Pledge Agreement is hereby amended to
delete Section 1 therefrom and to insert in place thereof the following:

1. Recitals.

Borrower has entered into that certain ISDA Master Agreement, dated as of
July 19, 2007, with KeyBank (as the same may from time to time be amended,
restated or otherwise modified, the “Master Agreement”), as evidenced by that
certain Confirmation, dated as of July 19, 2007, executed in accordance with the
Master Agreement (the “Confirmation”, and together with the Master Agreement,
collectively, the “Swap Agreement”).

Borrower deems it to be in its direct pecuniary and business interests that
Borrower continue to obtain from the Lenders, as hereinafter defined, the
financial accommodations provided for in the Swap Agreement.

Borrower understands that the Lenders are willing to continue to grant such
financial accommodations to Borrower only upon certain terms and conditions, one
of which is that Borrower continue to grant to Agent, for the benefit of the
Lenders, a security interest in the Collateral, as hereinafter defined, and this
Agreement is being executed and delivered in consideration of the Lenders
continuing to grant the financial accommodations provided for under the Swap
Agreement and for other valuable consideration.

3. Amendment to the Introductory Clause of Section 2. Section 2 of the Pledge
Agreement is hereby amended to delete the introductory clause therefrom and to
insert in place thereof the following:

“Except as specifically defined herein, terms that are defined in the U.C.C. are
used herein as so defined. As used in this Agreement, the following terms shall
have the following meanings:”

 

2



--------------------------------------------------------------------------------

4. Amendment to Definitions. Section 2 of the Pledge Agreement is hereby amended
to delete the definitions of “Obligations” and “Pledged Securities” therefrom
and to insert in place thereof, respectively, the following:

“Obligations” means, collectively, (a) all present and future obligations and
liabilities of any kind incurred by Borrower pursuant to the Swap Agreement,
including all Transactions, as defined in the Swap Agreement, entered into
thereunder and all termination values, expenses and damages payable in
accordance with the terms thereof; (b) interest from time to time accruing on
any of the foregoing, and all fees and other amounts payable by Borrower
pursuant to the Swap Agreement or any other Loan Document; and (c) all Related
Expenses.

“Pledged Securities” means, subject to Section 5 hereof, all of the shares of
stock or other equity interest of each Subsidiary of Pledgor owned by Pledgor,
as listed on the attached Exhibit A, and all additional shares of stock or other
equity interest of each Subsidiary of Pledgor owned by Pledgor from time to time
or acquired by Pledgor in any manner; provided that Pledged Securities shall
exclude Pledgor’s interest in Japan.internet.com K.K.

5. Additions to Definitions. Section 2 of the Pledge Agreement is hereby amended
to add the following new definitions thereto:

“Business Day” means any day that is not a Saturday, a Sunday or another day of
the year on which national banks are authorized or required to close in
Cleveland, Ohio or New York, New York.

“Companies” means Borrower and all Subsidiaries of Borrower.

“Company” means Borrower or a Subsidiary of Borrower.

“Foreign Subsidiary” means a Subsidiary that is organized under the laws of any
jurisdiction other than the United States, any State thereof or the District of
Columbia.

“Governmental Authority” means any nation or government, any state, province or
territory or other political subdivision thereof, any governmental agency,
department, authority, instrumentality, regulatory body, court, central bank or
other governmental entity exercising executive, legislative, judicial, taxing,
regulatory or administrative functions of or pertaining to government, any
securities exchange and any self-regulatory organization exercising such
functions.

“KeyBank” means KeyBank National Association, a national banking association,
and its successors and assigns.

“Lender” or “Lenders” means KeyBank.

 

3



--------------------------------------------------------------------------------

“Loan Documents” means, collectively, this Agreement, the Swap Agreement, any
documents executed in connection with the Swap Agreement, and any documents that
secure the Swap Agreement, and any document executed by Borrower in connection
with obligations that are secured by the security interest granted under this
Agreement; as any of the foregoing may from time to time be amended, restated or
otherwise modified or replaced, and any other document delivered pursuant
thereto.

“Person” means any individual, sole proprietorship, partnership, joint venture,
unincorporated organization, corporation, limited liability company, unlimited
liability company, institution, trust, estate, Governmental Authority or any
other entity.

“Related Expenses” means any and all costs, liabilities and expenses (including,
without limitation, losses, damages, penalties, claims, actions, attorneys’
fees, legal expenses, judgments, suits and disbursements) (a) incurred by Agent,
or imposed upon or asserted against Agent or any Lender, in any attempt by Agent
and the Lenders to (i) enforce this Agreement, the Swap Agreement or any Related
Writing, or to obtain, preserve or perfect any security interest evidenced by
this Agreement, the Swap Agreement or any Related Writing; (ii) obtain payment,
performance or observance of any and all of the Obligations; or (iii) maintain,
insure, audit, collect, preserve, repossess or dispose of any of the collateral
securing the Obligations or any part thereof, including, without limitation,
costs and expenses for appraisals, assessments and audits of any Company or any
such collateral; or (b) incidental or related to (a) above, including, without
limitation, interest thereupon from the date incurred, imposed or asserted until
paid at the Default Rate, as defined in the Swap Agreement.

“Related Writing” means each Loan Document and any other assignment, mortgage,
security agreement, guaranty agreement, subordination agreement, financial
statement, audit report or other writing furnished by Borrower, any guarantor of
payment or any mortgagor, or any officers or agents of any of the foregoing, to
Agent or the Lenders pursuant to or otherwise in connection with the
Obligations.

“Subsidiary” means (a) a corporation more than fifty percent (50%) of the Voting
Power of which is owned, directly or indirectly, by Borrower or by one or more
other subsidiaries of Borrower or by Borrower and one or more subsidiaries of
Borrower, (b) a partnership, limited liability company or unlimited liability
company of which Borrower, one or more other subsidiaries of Borrower or
Borrower and one or more subsidiaries of Borrower, directly or indirectly, is a
general partner or managing member, as the case may be, or otherwise has an
ownership interest greater than fifty percent (50%) of all of the ownership
interests in such partnership, limited liability company or unlimited liability
company, or (c) any other Person (other than a corporation, partnership, limited
liability company or unlimited liability company) in which Borrower, one or more
other subsidiaries of Borrower or Borrower and one or more subsidiaries of
Borrower, directly or indirectly, has at least a majority interest in the Voting
Power or the power to elect or direct the election of a majority of directors or
other governing body of such Person.

 

4



--------------------------------------------------------------------------------

“U.C.C.” means the Uniform Commercial Code, as in effect from time to time in
Ohio.

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person. The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.

6. Amendment to Representations and Warranties. Section 4 of the Pledge
Agreement is hereby amended to delete subsections 4.1 and 4.5 therefrom and to
insert in place thereof, respectively, the following:

4.1. Borrower is the legal record and beneficial owner of, and has good and
marketable title to, the Pledged Securities, and the Pledged Securities are not
subject to any pledge, lien, mortgage, hypothecation, security interest, charge,
option, warrant or other encumbrance whatsoever, nor to any agreement purporting
to grant to any third party a security interest in the property or assets of
Borrower that would include such Pledged Securities, except the security
interest created by this Agreement or otherwise securing only Agent and the
Lenders or as set forth on Schedule 1 hereto.

4.5. The pledge, assignment and delivery of the Pledged Securities hereunder
creates a valid first lien on, and a first perfected security interest in, the
Pledged Securities and the proceeds thereof. Other than pursuant to this
Agreement or as set forth on Schedule 1 hereto, Borrower has not granted any
other liens on, or security interests in, the Pledged Securities.

7. Amendment to Foreign Subsidiaries. Section 5 of the Pledge Agreement is
hereby amended to delete Section 5 therefrom and to insert in place thereof the
following:

5. Foreign Subsidiaries. Notwithstanding anything in this Agreement to the
contrary, Borrower shall not be required to pledge the equity interest of any
indirect Foreign Subsidiary or more than sixty-five percent (65%) of the total
combined Voting Power of all classes of equity interests or stock of any first
tier (direct) Foreign Subsidiary.

8. Amendment to Additional Covenants of Borrower. Section 6 of the Pledge
Agreement is hereby amended to delete subsection 6.2 therefrom and to insert in
place thereof the following:

6.2. Borrower covenants and agrees not to sell, assign, transfer, exchange or
otherwise dispose of, or grant any option with respect to, or create, incur or
permit to exist any pledge, lien, mortgage, hypothecation, security interest,
charge, option or any

 

5



--------------------------------------------------------------------------------

other encumbrance with respect to any of the Pledged Securities, or any interest
therein, or any proceeds thereof, except for the lien and security interest
provided for by this Agreement and any security agreement securing only Agent
and the Lenders, and as set forth on Schedule 1 hereto.

9. Amendment to Event of Default. Section 7 of the Pledge Agreement is hereby
amended to delete subsection 7.1 therefrom and to insert in place thereof the
following:

7.1. Any of the following shall constitute an Event of Default under this
Agreement: (a) an Event of Default, as defined in the Swap Agreement, shall
occur under the Swap Agreement; (b) any representation, warranty or statement
made by Borrower in or pursuant to this Agreement or in any other writing
received by Agent or the Lenders in connection with the Obligations shall be
false or erroneous in any material respect; or (c) Borrower shall fail or omit
to perform or observe any agreement made by Borrower in or pursuant to this
Agreement or in any other writing received by Agent or the Lenders pursuant
hereto, and such failure or omission to perform or observe such agreement or
other writing shall not have been fully corrected within thirty (30) days after
the earlier of (i) any financial officer of Borrower becomes aware of the
occurrence thereof, or (ii) the giving of written notice thereof to Borrower by
Agent that the specified failure or omission is to be remedied.

10. Amendment to Notice. Section 10 of the Pledge Agreement is hereby amended to
delete Section 10 therefrom and to insert in place thereof the following:

10. Notice. All notices, requests, demands and other communications provided for
hereunder shall be in writing and, if to Borrower, mailed or delivered to it,
addressed to it at the address specified as Borrower’s notice address in the
Swap Agreement, if to Agent, mailed or delivered to it, addressed to KeyBank
National Association, 127 Public Square, Cleveland, Ohio 44114, Attention:
Institutional Bank, or, as to each party, at such other address as shall be
designated by such party in a written notice to each of the other parties. All
notices, statements, requests, demands and other communications provided for
hereunder shall be deemed to be given or made when delivered or two Business
Days after being deposited in the mails with postage prepaid by registered or
certified mail, addressed as aforesaid, or sent by facsimile with telephonic
confirmation of receipt, except that all notices hereunder shall not be
effective until received.

11. Amendment to Termination. Section 14 of the Pledge Agreement is hereby
amended to delete Section 14 therefrom and to insert in place thereof the
following:

14. Termination. At such time as the Obligations shall have been irrevocably
paid in full and the Swap Agreement terminated and not replaced by any other
credit facility with Agent, Borrower shall have the right to terminate this
Agreement. Upon written request of Borrower, Agent shall promptly execute and
deliver to Borrower appropriate releases with respect to the Collateral and
return all of the Pledged Securities to Borrower.

 

6



--------------------------------------------------------------------------------

12. Amendment to Schedules to Pledge Agreement. The Pledge Agreement is hereby
amended to add a new Schedule 1 (Liens) thereto, in the form of Schedule 1
hereto.

13. Closing Deliveries. Concurrently with the execution of this Amendment,
Borrower shall pay all legal fees and expenses of Agent in connection with this
Amendment.

14. Confirmation of Recitals. Borrower and Agent hereby confirm the statements
set forth in the recitals of this Amendment.

15. Representations and Warranties. Borrower hereby represents and warrants to
Agent and the Lenders that (a) Borrower has the legal power and authority to
execute and deliver this Amendment; (b) the officers executing this Amendment
have been duly authorized to execute and deliver the same and bind Borrower with
respect to the provisions hereof; (c) the execution and delivery hereof by
Borrower and the performance and observance by Borrower of the provisions hereof
do not violate or conflict with the organizational agreements of Borrower or any
law applicable to Borrower or result in a breach of any provision of or
constitute a default under any other agreement, instrument or document binding
upon or enforceable against Borrower; (d) no Event of Default exists, nor will
any occur immediately after the execution and delivery of this Amendment or by
the performance or observance of any provision hereof; (e) each of the
representations and warranties contained in the Swap Agreement and all Related
Writings is true and correct in all material respects as of the date hereof,
except to the extent that any such representation or warranty expressly states
that it relates to an earlier date (in which case such representation or
warranty is true an correct in all material respects as of such earlier date);
(f) on the date hereof, Borrower is not aware of any claim or offset against, or
defense or counterclaim to, Borrower’s obligations or liabilities under the Swap
Agreement or any Related Writing; and (g) this Amendment constitutes a valid and
binding obligation of Borrower in every respect, enforceable in accordance with
its terms.

16. Waiver and Release. Borrower, by signing below, hereby waives and releases
Agent and each of the Lenders, and their respective directors, officers,
employees, attorneys, affiliates and subsidiaries, from any and all claims,
offsets, defenses and counterclaims of which Borrower is aware on the date
hereof, such waiver and release being with full knowledge and understanding of
the circumstances and effect thereof and after having consulted legal counsel
with respect thereto.

17. References to Pledge Agreement and Ratification. Each reference that is made
in the Pledge Agreement or any other Related Writing shall hereafter be
construed as a reference to the Pledge Agreement as amended hereby. Except as
herein otherwise specifically provided, all terms and provisions of the Pledge
Agreement are confirmed and ratified and shall remain in full force and effect
and be unaffected hereby. This Amendment is a Related Writing.

18. Counterparts. This Amendment may be executed in any number of counterparts,
by different parties hereto in separate counterparts and by facsimile signature,
each of which, when so executed and delivered, shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.

 

7



--------------------------------------------------------------------------------

19. Headings. The headings, captions and arrangements used in this Amendment are
for convenience only and shall not affect the interpretation of this Amendment.

20. Severability. Any term or provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the term or provision so held to be invalid or unenforceable.

21. Governing Law. The rights and obligations of all parties hereto shall be
governed by the laws of the State of New York, without regard to principles of
conflicts of laws.

[Remainder of page intentionally left blank.]

 

8



--------------------------------------------------------------------------------

JURY TRIAL WAIVER. BORROWER, AGENT AND THE LENDERS, TO THE EXTENT PERMITTED BY
LAW, EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT
AND THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first set forth above.

 

JUPITERMEDIA CORPORATION By:  

/s/    Alan M. Meckler

Name:   Alan M. Meckler Title:   Chairman and Chief Executive Officer

KEYBANK NATIONAL ASSOCIATION,

    as Agent and as a Lender

By:  

/s/    Jeff Kalinowsky

 

Jeff Kalinowsky

Senior Vice President

Signature Page to

First Amendment to Pledge Agreement